Citation Nr: 1520009	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late Veteran served on active duty in the United States Army from March 1944 to April 1946.  The appellant in this appeal is his surviving widow.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the appellant's claim of entitlement to service connection for the Veteran's cause of death.

The Board denied this appeal in a September 2011 appellate decision, which was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 memorandum decision, the Court vacated the September 2011 Board decision and remanded the matter to the Board for further development, including to address the applicability of 38 C.F.R. § 3.312(c)(3).  The Board remanded the case to the agency of original jurisdiction (AOJ) in July 2014, for the appropriate evidentiary and procedural development, which included obtaining additional nexus opinions thoroughly addressing the theories of service connection raised by the appellant.  Thereafter, the denial of the appellant's claim for VA compensation for the Veteran's cause of death was confirmed in a September 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in October 2014, and the appellant now continues her appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The Veteran died in August 1988 at age 65; his death certificate lists stroke due to, or as a consequence of atherosclerosis, as his immediate cause of death, with hypertension being listed as a significant condition contributing to death.   
2.  At the time of the Veteran's death, service connection was in effect for organic brain syndrome secondary to alcoholism, and depressive neurosis with chronic anxiety, moderate alcoholism secondary to neurosis and psychophysiological gastrointestinal reaction; the clinical evidence indicates that these disabilities materially contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to service connection for the Veteran's cause of death is being granted in full by the Board.  Accordingly, any error related to VA's duties to notify and assist with regard to this issue, pursuant to the Veterans Claims Assistance Act of 2000, is thereby rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2014).  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2014).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular disease (including hypertensive vascular disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertensive vascular disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

According to the Veteran's death certificate, he died in August 1988 at age 65.  The immediate cause of death was listed as stroke due to, or as a consequence of atherosclerosis, with hypertension being listed as a significant condition contributing to death.  The August 1988 summary of his terminal hospitalization presents intracerebral hemorrhage as his principle diagnosis, and also notes a long history of alcohol dependency under a heading for other diagnoses.  At the time of his death, he was service-connected for organic brain syndrome secondary to alcoholism, and depressive neurosis with chronic anxiety, moderate alcoholism secondary to neurosis and psychophysiological gastrointestinal reaction.

The late Veteran's service treatment records shows no evidence of treatment for, or diagnosis of, any of the causes of the Veteran's death in August 1988, to include stroke, atherosclerosis, or hypertension, during his period of active duty from March 1944 to April 1946.  Furthermore, the post-service medical evidence does not objectively indicate that the Veteran had chronic cardiovascular disease (including hypertension) that was manifest to a compensable degree within his first year following his separation from Army service in April 1946, nor does the post-service medical evidence contain any clinical opinion that objectively states that the Veteran's atherosclerosis or hypertension had their onset during active duty over 40 years prior to his death.  Thusly, service connection for the Veteran's cause of death on a direct basis is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

At this juncture, the Board notes that in a November/December 2009 opinion, a VA physician observed that in 1985, the Veteran had emphysematous lungs, which indicated a history of smoking.  Accordingly, the November/December 2009 VA opinion contained commentary indicating that the Veteran's emphysematous lungs could be a possible cause of his hypertension and thusly any discussion regarding the genesis of his hypertensive state leading to his stroke would have to include smoking or secondary smoke exposure into consideration.  The Board notes that no chronic lung disease, emphysematous or otherwise, is shown in the Veteran's service medical records as having been manifest during active duty.  The appellant's claim for VA compensation for service connection for the Veteran's cause of death was received by VA in November 2007.  To the extent that she may assert that the Veteran acquired a nicotine habit in service as a means of establishing a nexus between his military service and the hypertension that was named as a significant condition contributing to death, 38 C.F.R. § 3.300(a) presents a regulatory bar against awarding service connection for disability or death that results from injury or disease attributable to a veteran's use of tobacco products (i.e., cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco) during active duty for all claims received by VA after June 9, 1998.  This aspect of her claim must therefore fail for the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

By history, the Veteran's service treatment records reflect that he developed a peptic duodenal ulcer in December 1945.  After his discharge from service, his ulcer was surgically addressed with a subtotal gastrectomy in 1958.  VA awarded service connection for subtotal gastrectomy for duodenal ulcer with psychophysiological gastrointestinal reaction.  In a February 1986 rating decision, this disability was diagnostically recharacterized as depressive neurosis, with anxiety, chronic, moderate with alcoholism, secondary to neurosis and psychophysiological gastrointestinal reaction, evaluated as 50% disabling.  The February 1986 rating decision also listed the Veteran's second service-connected disability as organic brain syndrome secondary to alcoholism, evaluated as 10% disabling.  A reasonable reading of the August 2013 Court memorandum decision and the description of his service-connected disabilities is that these disabilities have been deemed to consist of a physical disorder and a mental disorder.

In her contentions, the appellant presents several theories as to how the late Veteran's death in August 1988 was linked to his military service, asserting that: 

(a). The Veteran's long history of alcohol dependency and alcoholism (which is associated with his service-connected psychiatric disorder and organic brain syndrome) directly caused or contributed to his fatal stroke, or aggravated (which is to say permanently worsened beyond its natural progression) the underlying pathology that led to his fatal stroke. 

(b). The Veteran's long history of alcohol dependency and alcoholism caused or contributed to his hypertension, which was clinically identified as a significant condition contributing to death. 

(c). The Veteran's service-connected psychiatric disorder aggravated his hypertension, which is to say permanently worsened it beyond its natural progression, thereby contributing to his death. 

(d).  The Veteran's service-connected gastrointestinal disorder caused debilitating effects and general impairment of health to an extent that would have rendered him materially less capable of resisting the effect of his primary cause of death (i.e., a stroke due to, or as a consequence of atherosclerosis, with hypertension being a significant condition contributing to death).   

In a November/December 2009 nexus opinion, the VA physician who reviewed the Veteran's claims file addressed the appellant's contention regarding alcoholism and organic brain syndrome as contributors to the Veteran's stroke.  The examiner concluded, in essence, that the Veteran's organic brain syndrome is less likely than not a causative or contributing factor to the Veteran's cause of death based on the pattern and distribution of the intracerebral bleed that occurred and triggered the events resulting in death.  In this regard, the clinician noted that hemorrhagic stroke patients suffering from Alzheimer's disease typically show a single lobe confinement of the bleed as opposed to the more widespread distribution commonly seen in hypertensive hemorrhagic strokes.  The clinician stated that, in this case, the Veteran's CT scan report clearly pointed to a non-lobar bleed involving his left region with extension into both the subarachnoid space as well as the interhemispheric fissure.  Thus, the physician opined that the Veteran's stroke was a complication of his hypertension and atherosclerotic small vessel disease and was therefore unrelated to his service-connected organic brain syndrome.

The November/December 2009 VA physician also added an opinion concluding that the Veteran's history of alcoholism was essentially unrelated to his hypertensive condition, due to the lapse of at least three to five years between abstinence from alcohol use to the first signs of hypertension documented in the treatment records.  In this regard, treatment records show that the Veteran consumed alcohol for a period of 10 years, from approximately 1974 to 1984.  He drank heavily until 1980, when he cut back significantly.  By 1985, the Veteran had abstained from alcohol altogether.  Notably, he was diagnosed with "essential hypertension" in 1985, after he had stopped drinking.  The VA physician emphasized that the term "essential hypertension" means the etiology of the hypertension is unknown.

Also, in January/February 2010 joint opinion, a VA psychologist and a physician internist observed that the Veteran was service-connected for a "psychophysiological [gastrointestinal] reaction" at the time of his death, which was described in the opinion as an antiquated term describing a mental disorder that manifests as a gastrointestinal disorder.  Thereafter, in a March 2010 opinion, a VA gastroenterologist reviewed the Veteran's claims file and then opined that his duodenal ulcer with gastrectomy was in no way contributory to his cause of death.  In this regard, the physician noted that decades ago, the common medical view was that duodenal ulcers were attributed to psychological stressors (hence the term "psychophysiological [gastrointestinal] reaction").  The physician stated that this is an obsolete medical belief as it is now accepted medical fact that duodenal ulcers are commonly caused by Helicobacter pylori bacterial infections unrelated to psychological stressors.  Therefore, the physician opined that it was unlikely that the Veteran's service-connected gastrointestinal disorders, including his ulcer, were caused by any stressors in his life, to include his service-connected psychiatric conditions.  In addition, the clinician noted that having had a portion of his stomach removed did not increase the Veteran's risk for atherosclerosis or stroke later in life; rather, his service-connected gastrointestinal disorders were completely unrelated to the cause of his death.  The opining clinician then remarked that there was no conceivable hypothesis in which having a past duodenal ulcer and partial gastrectomy could cause a stroke over 40 years later.  

The appellant, through her attorney, submitted a supportive opinion dated in June 2014, authored by Michael L. Cesta, M.D.  In his commentary, Dr. Cesta stated that he had reviewed the Veteran's clinical history and the VA opinions of December 2009.   Dr. Cesta expressly refuted the 2009 VA opinions, stating that the Veteran's alcohol use, which is a component of his service-connected psychiatric disorder, contributed to his death in two separate ways: first, Dr. Cesta opined that there was a direct association between the Veteran's established prior history of copious alcohol use (including binge drinking) and his fatal stroke, as some independent medical literature supported the increased incidence of stroke in patients who have had alcohol abuse disorders and engaged in binge drinking; second, Dr. Cesta stated that alcohol has a known adverse effect on the vascular system of alcohol abusers, which over time can result in intractable hypertension, atherosclerosis, and cerebrovascular disease, which was shown to have been the contributory causes of the Veteran's fatal stroke.

Pursuant to the Board's July 2014 remand for evidentiary development, VA obtained an opinion from a VA physician internist in September 2014.  After reviewing the Veteran's pertinent clinical history, the physician presented the following opinions:

(1.)  With regard to the question: is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was worsened beyond its natural progression by his service-connected psychiatric disorder?  
Citing to current medical knowledge, the opining VA physician stated that a psychiatric disorder, in and of itself, is not known to cause or permanently aggravate beyond its normal progression the chronic course of hypertensive vascular disease.

(2.)  With regard to the question: is it at least as likely as not (a 50 percent or greater probability) that the effects of the Veteran's service-connected gastrointestinal disorders caused debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effect of the primary cause of death (i.e., a stroke due to or the consequence of atherosclerosis with a significant condition of hypertension)?  

Citing to current medical knowledge, the opining VA physician stated that there is no pathophysiologic mechanism by which the Veteran's service-connected gastrointestinal disorders (including psychophysiological gastrointestinal reaction and chronic duodenal ulceration with history of subtotal gastrectomy and gastrojejunostomy) would have caused debilitating effects and general impairment of his health to an extent that would have rendered him materially less capable of resisting the effect of his primary cause of death in August 1988 by a stroke, due to or as a consequence of
atherosclerosis, with a significant condition of hypertension.

(3.)  With regard to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his alcohol use or that his alcohol use aggravated his hypertension (i.e., worsened his hypertension beyond its natural progression)?

The opining VA physician stated that it is well-documented in medical literature that excessive alcohol consumption can cause hypertension or make existing hypertension more refractory to treatment and more difficult to control.  However, the adverse effects of excessive alcohol consumption on elevating blood pressure are temporally related and dose-related.  This means that when excessive alcohol consumption is reduced to the levels that the Veteran was documented to have been drinking by the end of 1979, there is no longer an increased risk of hypertension causation or aggravation attributable to a past history of excessive alcohol consumption.  Therefore, it is less likely than not that the Veteran's history of alcohol use caused or aggravated his hypertension.  

(4.)  With regard to the question: is it at least as likely as not (a 50 percent or greater probability) that that the underlying pathology leading to the Veteran's fatal stroke was worsened beyond its natural progression by his history of alcohol use?

The opining VA physician stated that the underlying pathology leading to the Veteran's fatal stroke was cerebrovascular atherosclerosis with hypertension being a significant contributing factor.  Medical evidence of record shows that the Veteran was only a heavy drinker of alcohol from about 1974 until the end of 1979.  He reported quitting alcohol entirely by mid-1985.  He did not have the stroke that caused his death until August of 1988.   Therefore, for the same rationale as detailed above in the response to questions (2.) and (3.), it is less likely than not that the underlying pathology leading to the Veteran's stroke (cerebrovascular atherosclerosis with hypertension being a significant contributing factor) was worsened beyond its natural progression by his history of alcohol use.

In response to the negative nexus opinion discussed above, which was posited by the VA physician in September 2014, the appellant submitted two countering medical opinions in April 2015.  These opinions, each dated in April 2015, were submitted by Dr. Cesta and by Patrick Carey, M.D., and each physician based his opinion on a review of the late Veteran's pertinent clinical history as contained in his claims file, including the negative VA nexus opinions discussed above.

In his April 2015 opinion, Dr. Carey expressed concurrence with Dr. Cesta's June 2014 opinion, finding that while the tobacco smoking was a potential stroke risk factor, alcohol use has been clearly linked with an increased clinical risk of cerebral stroke.  Dr. Carey refuted the September 2014 opinion of the VA physician, who stated that the risk of hypertension diminished after cessation of excessive alcohol consumption and a return to normal levels of use. Rather, Dr. Carey cited to several very recent extensive clinical studies in medical literature, which indicated that even after sustained cessation of heavy alcohol use, former heavy drinkers of alcohol still remained at a significantly greater risk for developing hypertension for the remainder of their lifetimes than non-drinkers. Dr. Carey concluded that - 

After a thorough review of the medical records, previous medical opinions and medical literature, it is my medical opinion that [the late Veteran's] service connected psychiatric disorder as likely as not directly led to his alcohol[ism] which in turn materially contributed to the hypertension and cerebral atherosclerosis which resulted in his death. . . from intracerebral hemorrhage.  I specifically disagree with the conclusions of the VA examiner's 2014 opinion which are a direct contradiction of the available medical [literature and studies] as cited.       

In April 2015, Dr. Cesta once more reviewed the Veteran's claims folder, taking into consideration the negative nexus opinion presented by the VA internist in September 2014.  In his latest nexus opinion, Dr. Cesta reaffirmed his prior medical conclusions of June 2014 and stated, in pertinent part, that he rejected the September 2014 VA internist's opinion as being incorrect on all the relevant points it addressed and being unsupported by controlling pertinent medical literature.  According to Dr. Cesta, citing four recent peer-reviewed medical articles, the clinical literature has demonstrated a direct causal and aggravationary relationship between major depressive disorder and hypertension, such that the Veteran's service-connected psychiatric disorder, which afflicted him during his lifetime, could be an independent risk factor for hypertension and stroke.  

Dr. Cesta stated that the current peer-reviewed medical literature is quite clear in showing the presence of Helicobacter pylori bacteria in samples of atherosclerotic plaques obtained from the linings of the carotid arteries of test subjects during clinical studies, and that this finding now supports a causal relationship between the presence of a Helicobacter pylori infection and atherosclerosis and stroke.  Accordingly, based on this clinical literature and his review of the Veteran's relevant medical history, Dr. Cesta found a direct connection between the late Veteran's service-connected gastrointestinal disorder and the development of his stroke and determined that "there [was] a direct pathway between [the Veteran's] service-connected gastroenterological disease and his cause of death."  

Dr. Cesta rejected the September 2014 VA opinion that once the Veteran stopped his excessive alcohol consumption, the association between the alcohol's effect on his blood pressure and formation of atherosclerotic plaques dropped to zero. Dr. Cesta stated that this clinical conclusion was not supported by medical science's current understanding of atherosclerosis and the progression of atherosclerotic plaque, ultimately leading to a stroke. Dr. Cesta believed that the VA clinician failed to note that the development of atherosclerosis is a progressive process once the initial plaque is laid down on the interior walls of the blood vessels. Once the initial injury to the interior of his blood vessel was initiated by the formation of arterial plaque and exacerbated and accelerated by excessive alcohol use, the plaque would continue to progress over time even after he ceased drinking.  The Veteran - 

. . . potentiated and exacerbated the initiation of his atherosclerotic disease, and then the pathophysiology of plaque formation took on a life of its own allowing the progressive formation of atherosclerotic plaque whether [the Veteran] continued to drink [alcohol] or not.  This is considered common knowledge in the understanding of atherosclerotic plaque formation as [known to current medical science.]  This is analogous to placing the accelerant for a fire in a building and igniting it; the accelerant causes the initial burn, but the progressive burning of the building takes on its own life.  No one would suggest that the accelerant [here, by analogy, the Veteran's excessive alcohol use due to his service-connected psychiatric disability] had no role in the burning of the building.  [In his September 2014 opinion, the VA physician] misunderstands the pathophysiology of atherosclerotic heart disease leading to his incorrect statement.  

In conclusion, Dr. Cesta stated that, based on his review of the entire record, including the September 2014 opinion of the VA internist, 

. . . there is no question that [the Veteran's] hypertension was worsened beyond its natural progression by his service-connected psychiatric disorder [based on current peer-reviewed medical literature indicating such a relationship.]  [The Veteran's service-connected psychiatric disorder, alcoholism, and gastrointestinal disorder] laid the groundwork of his atherosclerotic disease. . . and successfully accelerated the development of atherosclerotic disease and his demise[.]  Based on peer-reviewed literature, it is at least as likely as not that. . . [the Veteran's service-connected] alcohol use disorder and major depression were primary contributors to his hypertension, development of atherosclerotic disease, and ultimately stroke.  His [service-connected] gastroenterological disease was, more likely than not, a direct contributor and a potentiating factor for his atherosclerotic plaque and stroke.
The Board has considered the nexus opinions discussed above.  The negative nexus opinions presented by the VA physicians in 2009, 2010, and 2014 that weigh against the claim include full discussion of the pertinent facts of the case.  The September 2014 opinion also considered and refuted the positive nexus opinion presented in June 2014 by Dr. Cesta.  However, in April 2015, Dr. Cesta had submitted a detailed response to, and rebuttal of the September 2014 VA opinion, in which Dr. Cesta reaffirmed his stance that the Veteran's service-connected psychiatric disability (particularly its alcoholic component) and gastrointestinal disorder due to a Helicobacter pylori infection materially contributed to the hypertension, development of arterial plaque, and resulting stroke that caused his death in August 1988.  Dr. Cesta's positive nexus opinions are further supported by a concurring April 2015 opinion from Dr. Carey, who also presented a detailed rebuttal of the September 2014 VA opinion.  As such, the Board concludes that the weight of the medical evidence both for and against the appellant's claim is in at least a state of relative equipoise regarding its merits.  Accordingly, in such instances, the claimant shall be afforded the benefit of the doubt in this case, and the Board will allow her appeal.  Service connection for the Veteran's cause of death is therefore granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


